Case: 20-61185     Document: 00516048836         Page: 1     Date Filed: 10/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  October 8, 2021
                                  No. 20-61185                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Sergio Ivan Gutierrez,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 684 272


   Before Dennis, Higginson, and Costa, Circuit Judges.
   Per Curiam:*
          Sergio Ivan Gutierrez, a native and citizen of Mexico, petitions this
   court for review of the Board of Immigration Appeals’ (BIA) order dismissing
   his appeal of the Immigration Judge’s (IJ) order denying his application for
   cancellation of removal. Gutierrez argues that the BIA erred by failing to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61185      Document: 00516048836           Page: 2    Date Filed: 10/08/2021




                                     No. 20-61185


   recognize that he made a showing of “exceptional and extremely unusual
   hardship” to his qualifying relatives. See 8 U.S.C. § 1229b(b)(1)(D).
          Originally, the Government argued that this court lacks jurisdiction to
   review the determination that petitioner did not demonstrate the requisite
   exceptional hardship for cancellation of removal. However, in light of a
   recent case decided by this court, Trejo v. Garland, 3 F.4th 760 (5th Cir.
   2021), the Government now acknowledges that the court does have
   jurisdiction to review whether the events that would befall qualifying
   relatives upon removal would amount to “exceptional and extremely unusual
   hardship” as Congress intended. Id. at 764 (“Although 8 U.S.C.
   § 1252(a)(2)(B) deprives us of jurisdiction to review the discretionary
   decision of whether to actually grant cancellation of removal, recent Supreme
   Court precedent makes clear that applying a legal standard to established
   facts in order to determine whether an alien is eligible for discretionary relief
   is a question of law, not a discretionary decision.”). Here, as in Trejo,
   Gutierrez “does not challenge the IJ or BIA’s decision not to grant him
   cancellation of removal, but rather their determination that he did not legally
   qualify to be considered for cancellation of removal.” Id. at 773. We have
   jurisdiction to review this determination.
          “This court reviews only the decision of the BIA and not that of the
   IJ, except to the extent that the IJ’s decision influenced the BIA’s decision.”
   Gonzalez-Maldonado v. Gonzales, 487 F.3d 975, 976 (5th Cir. 2007). Here, the
   BIA expressly adopted and affirmed the decision of the IJ. Accordingly, we
   may review the decision of the IJ. Factual findings of the BIA and IJ are
   reviewed for substantial evidence and questions of law are reviewed de novo,
   “giving ‘considerable deference to the BIA’s interpretation of the legislative
   scheme it is entrusted to administer.’” Zhu v. Gonzales, 493 F.3d 588, 594
   (5th Cir. 2007) (quoting Fonseca-Leite v. INS, 961 F.2d 60, 62 (5th Cir.
   1992)).



                                          2
Case: 20-61185      Document: 00516048836          Page: 3   Date Filed: 10/08/2021




                                    No. 20-61185


          Both parties agree that to show exceptional and extremely unusual
   hardship, Gutierrez must demonstrate that a qualifying relative would suffer
   hardship that is substantially beyond that which would ordinarily be expected
   to result from his departure. In re Monreal-Aguinaga, 23 I. & N. Dec. 56, 62
   (BIA 2001); see also Trejo, 3 F.4th at 775 (noting that every court to have
   considered the BIA’s interpretation of 8 U.S.C. § 1229b(b)(1)(D)’s
   “exceptional and extremely unusual hardship” language had concluded that
   it was reasonable and entitled to Chevron deference, and that the petitioner
   raised no counter arguments). Gutierrez’s general statements about the
   country conditions in Mexico are not sufficient to meet this showing.
          Gutierrez also argues that “if he is removed, the hardship his family
   would face is materially the same as the hardship presented in” In re Recinas,
   23 I. & N. Dec. 467 (BIA 2002), a case in which the BIA found that a
   petitioner had shown exceptional and extremely unusual hardship would
   befall her qualifying relatives upon her removal. Id. at 473. In that case,
   however, the BIA emphasized the respondent’s position as “a single parent
   who is solely responsible for the care of six children and who has no family to
   return to in Mexico.” Id. at 471. According to the BIA, “[t]hese are critical
   factors that distinguish her case from many other cancellation of removal
   claims.” Id. Here, Gutierrez testified that his wife and U.S.-citizen children
   would return to Mexico with him. The IJ found that the children would likely
   be able to adjust to school in Mexico, and that there was no evidence that they
   were actively seeking medical treatment or would not be given medical care
   in Mexico. Accordingly, as was true in Trejo, Gutierrez “has not shown that
   the events that the agency found would befall his U.S.-citizen children if he
   were removed amount to suffering substantially beyond the hardship usually
   associated with a parent’s removal,” and therefore he “has not shown that
   the IJ or BIA erred in applying the pertinent legal standard.”
   Trejo, 3 F.4th at 775; Singh v. Rosen, 984 F.3d 1142, 1154-55 (6th Cir. 2021).




                                          3
Case: 20-61185     Document: 00516048836          Page: 4   Date Filed: 10/08/2021




                                   No. 20-61185


         Because this court does have jurisdiction to review the BIA’s decision
   that Gutierrez is not eligible for cancellation of removal, the Government’s
   motion to dismiss is DENIED. However, for the reasons set forth above,
   Gutierrez’s petition for review is also DENIED.




                                        4